         Case 1:20-cr-10111-RWZ Document 101 Filed 12/31/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                      )
 UNITED STATES OF AMERICA                             )
                                                      )
 v.                                                   )
                                                      ) Case No. 20-cr-10111-RWZ
 CHARLES LIEBER,                                      )
                                                      )
        Defendant.                                    )
                                                      )

 DEFENDANT’S ASSENTED-TO MOTION FOR LEAVE TO FILE UNDER SEAL HIS
 OPPOSITION TO GOVERNMENT’S MOTION TO DISCLOSE COMMUNICATIONS
    NOT PROTECTED BY DEFENDANT’S ATTORNEY-CLIENT PRIVILEGE

       Pursuant to Local Rule 83.6.11(b), counsel for the Defendant Charles Lieber respectfully

requests that the Court seal his forthcoming opposition to the government’s Motion to Disclose

Communications Not Protected by Defendant’s Attorney-Client Privilege and Incorporated

Memorandum (the “Government Motion”), filed under seal with leave of the Court (ECF No. 99).

       The forthcoming opposition to the Government Motion refers in some detail to the sealed

filing that references “Discovery Materials” as that term is defined by the Protective Order in this

matter (see ECF No. 58). The Protective Order precludes the public filing of Discovery Materials.

       In accordance with Local Rules and with the government’s assent, Defendant requests

leave of the Court to file his opposition and any exhibits attached thereto.
         Case 1:20-cr-10111-RWZ Document 101 Filed 12/31/20 Page 2 of 2




Dated: December 31, 2020                              Respectfully submitted,

                                                      CHARLES LIEBER

                                                      By his attorneys,

                                                        /s/ Torrey K. Young
                                                      Torrey K. Young (BBO #682550)
                                                      Marc L. Mukasey (admitted pro hac vice)
                                                      MUKASEY FRENCHMAN &
                                                      SKLAROFF LLP
                                                      2 Grand Central Tower
                                                      140 East 45th Street, 17th Floor
                                                      New York, New York 10017
                                                      Tel.: (212) 466-6400)
                                                      torrey.young@mfsllp.com
                                                      marc.mukasey@mfsllp.com


                          LOCAL RULE 7.1(a)(2) CERTIFICATION

       Counsel for the government assents to this Motion.

                                                       /s/ Torrey K. Young
                                                      Torrey K. Young



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by e-mail to all parties via the Court’s electronic filing system.

                                                       /s/ Torrey K. Young
                                                      Torrey K. Young
